Citation Nr: 0833942	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee, with recurrent 
dislocation of the patella.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, with recurrent 
dislocation of the patella status post surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The veteran had active service from August 1989 to October 
2001, with unverified active service from October 1981 to 
August 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee disability has been productive of no more than 
slight laxity. 

2.  Throughout the rating period on appeal, the veteran's 
left knee disability has been productive of painful motion.  
Flexion has not been limited to 30 degrees, nor has extension 
been limited to 15 degrees. 

3.  Throughout the rating period on appeal, the veteran's 
right knee disability has been productive of no more than 
slight laxity.

4.  Throughout the rating period of appeal, the veteran's 
right knee disability has been productive of painful motion.  
Flexion has not been limited to 30 degrees, nor has extension 
been not limited to 15 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for left knee, degenerative joint disease with 
recurrent dislocation of the patella and laxity, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 
4.71a, Diagnostic Codes (DC) 5099-5257 (2007).

2.  The criteria for the assignment of a rating of 10 
percent, and no higher, for painful motion of the left knee, 
degenerative joint disease with recurrent dislocation of the 
patella, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, DC 5010 (2007).

3.  The criteria for the assignment of a rating of 10 
percent, and no higher, for right knee, degenerative joint 
disease with recurrent dislocation of the patella status post 
surgical repair and laxity, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, DC 5099-5257 (2007).

4.  The criteria for the assignment of a rating in excess of 
10 percent for painful motion of the right knee, degenerative 
joint disease with recurrent dislocation of the patella 
status post surgical repair, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5010 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2007).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

By way of background, the June 2002 original rating decision 
granted service connection and assigned a 10 percent 
evaluation for the veteran's left knee because the veteran 
had slight recurrent subluxation, as found in the then most 
recent VA examination.  The veteran had not had surgery on 
that knee, though he had recurrent dislocations.  Arthritic 
changes had been noted, but there was at the time no evidence 
of painful or limited motion.  The RO listed the diagnostic 
code of "5010-5257" to encompass its recognition of his 
knee impairment.  In summary, while there was evidence of 
laxity in the left knee, there was no evidence of painful 
motion.

Also in that June 2002 original rating decision, the RO 
granted a 10 percent evaluation for the right knee, 
degenerative joint disease with recurrent patellar 
dislocation, status post surgical repair, on the basis of an 
injury the veteran sustained in service after which he 
experienced recurrent dislocations of the patella which 
required surgery.  As with the left knee, x-rays showed 
arthritic changes.  However, after surgery, there had not 
been any dislocation and the VA examiner found no evidence of 
laxity.  The 10 percent evaluation was granted for painful or 
limited motion of a major joint.  The RO used the diagnostic 
code of "5010-5260" to encompass its evaluation.  So, as 
oppose to the left knee, there was painful motion in the 
right knee, but no evidence of laxity.

For recurrent subluxation or lateral instability of the knee, 
DC 5257 provides a 10 percent rating for slight impairment; a 
20 percent rating for moderate impairment; and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

DC 5010 provides that arthritis due to trauma, substantiated 
by x-ray findings, is to be rated as arthritis, degenerative.  
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)] evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case, Diagnostic Code 5260 for 
flexion of the knee and Diagnostic Code 5261 for limitation 
of extension of the knee.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

DC 5260 provides a noncompensable rating when flexion is 
limited to 60 degrees, a 10 percent evaluation when flexion 
is limited to 45 degrees, and a 20 percent evaluation when 
flexion is limited to 30 degrees.  DC 5261 sets forth a 
noncompensable evaluation when extension is limited to 
5 degrees, a 10 percent evaluation when extension is limited 
to 10 degrees, and a 20 percent evaluation when extension is 
limited to 15 degrees.  

It is noted, "[t]he intent of the schedule is recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59.

Upon review of this case file, the Board also notes that the 
record contains a December 2006 report from a private doctor.  
This report appears to pertain to this veteran; however, the 
birth date of the patient is listed as 1941, whereas the 
veteran's birth date is in the 1960's, and the report 
specifically describes the patient as sixty-five years old, 
whereas the veteran should have been in his forties.  The 
Board finds this December 2006 medical report of very limited 
probative value. 





Left Knee

In January 2007, the veteran claimed entitlement to increased 
evaluations for what he called his bilateral knee condition, 
stating he had lateral instability.  

At the VA examination in March 2007, the examiner found the 
veteran had slight laxity present with no instability and an 
active range of motion.  The veteran had flexion of 120 
degrees.  He had full extension with negative McMurray's and 
negative Lachman's.  The veteran's gait did favor the right 
knee and the veteran stated he wore a brace on the left knee 
occasionally.  The examiner found slight laxity, not 
moderate.  The Board finds that these clinical findings do 
not support an evaluation in excess of 10 percent because the 
next higher, 20 percent, evaluation is appropriate for 
moderate lateral instability.  

The Board has considered whether an increased rating for the 
left knee is warranted under any alternate diagnostic code.  
Other diagnostic codes that may be considered are 5260 and 
5261.  These codes were explained above.  However, the range 
of motion findings detailed above do not support the next-
higher 20 percent evaluation for either flexion or extension 
of the left knee.  

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In the present case, the evidence of 
record reveals complaints and objective findings of left knee 
pain, but not swelling.  

During the March 2007 VA examination the veteran reportedly 
had daily constant pain in the knee that averaged from 6 to 8 
on a scale of 1 to 10 with walking, kneeling, or climbing 
stairs.  The left knee was tender medially and the examiner 
noted the flexion to 120 degrees with pain medially.  This 
pain did impact his job as an aircraft mechanic which 
requires him to kneel and limited his ability to run and 
exercise.  The veteran is competent to give evidence about 
the symptoms he experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  

With regard to Diagnostic Code 5257, the Board notes that an 
increase on the basis of limitation of motion due to factors 
such as pain, weakness, incoordination and fatigability is 
not for application.  This rating provision is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).     

The Board finds, however, that the veteran is entitled to a 
separate rating in addition to the 10 percent evaluation 
currently assigned when considering the veteran's pain and 
arthritis of the left knee.  A veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Likewise, when x- ray 
findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98.

As stated previously, evaluations are assigned under 
Diagnostic Code 5010 for traumatic arthritis as they are for 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, evaluates disabilities based 
on the degree of limitation of motion under the appropriate 
Diagnostic Code, in this case, Diagnostic Code 5257.  In the 
present case, the May 2002 x-ray examination noted 
degenerative joint disease with mild narrowing of the joint 
space medially.  Additionally, there have been objective 
findings of pain.  Therefore, a separate rating for arthritis 
through application of VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
is appropriate here. 

The Board concludes that the evidence of record warrants 
assignment of a 10 percent evaluation under Diagnostic Code 
5010.  An assignment of a 20 percent evaluation would not be 
warranted under DC 5010 because there is no x-ray evidence of 
involvement of 2 or more major or minor joint groups, and 
under DC 5260 and 5261, respectively, flexion has not been 
limited to 30 degrees and extension has not been limited to 
15 degrees. 


Right Knee

The veteran's right knee disability of degenerative joint 
disease with recurrent dislocation of the patella status post 
surgical repair was evaluated as 10 percent disabling under 
DC 5010-5260.  

In the present claim, VA examination in March 2007 of the 
right knee found that the veteran had flexion to 130 degrees 
and extension to 0 degrees with complaints of pain.  The 
veteran reported constant pain in his right knee every day, 
especially on stairs and ladders.  He also noted it swelled 
at times and that he wore a brace occasionally.  Objectively, 
the right knee was tender and sensitive, and the veteran 
grimaced at full extension.  The examiner noted there was 
some laxity in the right knee, though an active range of 
motion did not produce any weakness, fatigue, or 
incoordination.  The veteran's occupation of aircraft 
mechanic especially seemed to aggravate the right knee.  The 
Board acknowledges that the veteran is competent to give 
evidence about the symptoms he experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994)

The Board finds the range of motion findings detailed above 
do not support a rating in excess of 10 percent under DC 5260 
because next-higher, 20 percent evaluation, requires flexion 
limited to 30 degrees.  Further, there is no limitation in 
extension of the right knee, so DC 5261 is not warranted.

The Board has also considered whether an additional rating 
for the right knee is warranted under any alternate 
diagnostic code.  Evaluations are assigned under Diagnostic 
Code 5010 for traumatic arthritis as they are for 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, evaluates disabilities based 
on the degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case, Diagnostic Code 5260 for 
flexion of the knee.  In this case, it has already been 
determined that a higher rating is not justified based on 
limitation of motion.  

Further, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Again, in this case, 
the already assigned 10 percent rating fully contemplates the 
veteran's impairment.

The Board will now consider whether the veteran is entitled 
to a separate rating in addition to the 10 percent evaluation 
currently assigned.  As previously noted, a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  When x-ray findings 
of arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  38 C.F.R. 
§ 4.59.  See VAOPGCPREC 9-98.

An earlier x-ray examination found arthritis in the veteran's 
right knee, and upon examination in March 2007, the VA 
examiner noted "some" or slight laxity now in that knee.  
Therefore, the Board finds that the veteran meets the 
criteria for a 10 percent rating under Diagnostic Code 5257.  
An assignment in excess of 10 percent however would not be 
warranted because that evaluation requires moderate laxity 
which has not been alleged or found to be present in this 
veteran's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

In this instance, the veteran's limitation of flexion and 
laxity in his knees are clearly accounted for in DCs 5003, 
5010, 5257, 5260, which compensates for limitations of 
flexion with or without pain.  The Board finds a combined 
degree rating adequately addresses the veteran's symptoms.  
As such, the Board finds that the DC for the veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted. 


Duty to Notify and Duty to Assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2007, before the 
adjudication of the claim.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant DCs based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a February 2007 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected degenerative joint disease, right knee, with 
recurrent patellar dislocation, status post surgical repair, 
and degenerative joint disease with recurrent patellar 
dislocation, left knee, claimed as bilateral knee condition, 
the evidence must show that his condition "ha[d] worsened 
enough to warrant the payment of a greater evaluation."  The 
letter also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The April 2007 rating decision explained the 
criteria for the next higher disability rating available for 
degenerative joint disease, right and left knees, under the 
applicable diagnostic codes.  The November 2007 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected degenerative joint disease, right and left knees, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability 
of the body or system in question to function in daily life, 
with specific reference to employment.  Moreover, the record 
shows that the appellant was represented by the Texas 
Veterans Commission and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination, obtained a medical opinion as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

A rating in excess of 10 percent for left knee, degenerative 
joint disease with recurrent dislocation of the patella 
disability with laxity, is denied.  

A rating of 10 percent for painful motion of left knee, 
degenerative joint disease with recurrent dislocation of the 
patella, is granted, subject to the law and regulations 
governing the award of monetary benefits.  

A rating in excess of 10 percent for right knee, degenerative 
joint disease with recurrent dislocation of the patella 
status post surgical repair with painful motion, is denied.

A rating of 10 percent for right knee, degenerative joint 
disease with recurrent dislocation of the patella status post 
surgical repair with laxity, is granted, subject to the law 
and regulations governing the award of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


